IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Pipeline Systems, Inc. and        :
Continental Western Insurance     :
Company,                          :
                         Petitioners
                                  :
                                  :
     v.                           :
                                  :
Workers' Compensation Appeal      :
Board (Pounds),                   :
                       Respondent :          No. 1577 C.D. 2014


                                       ORDER


            NOW, August 20, 2015, having considered petitioners’ application for

en banc reargument or panel reconsideration, the application is denied.



                                             _____________________________
                                             DAN PELLEGRINI,
                                             President Judge